PER CURIAM.
The trial court’s reasons for imposing a sentence which constituted an upward departure from the guidelines are not supported by facts in the record that are credible and proven by a preponderance of the evidence. Therefore, we reverse appellant’s sentence and remand for resentenc-ing within the guidelines. § 921.001(5), Fla.Stat. (1989); Griffin v. State, 546 So.2d 91 (Fla. 1st DCA), rev. denied, 553 So.2d *12611165 (Fla.1989). See also Nelson v. State, 567 So.2d 548, 549 & n. 1 (Fla. 5th DCA 1990). In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, STONE and GARRETT, JJ., concur.